Filed 12/31/18   Case 18-26524   Doc 17
Filed 12/31/18   Case 18-26524   Doc 17
Filed 12/31/18   Case 18-26524   Doc 17
Filed 12/31/18   Case 18-26524   Doc 17
Filed 12/31/18   Case 18-26524   Doc 17
Filed 12/31/18   Case 18-26524   Doc 17
Filed 12/31/18   Case 18-26524   Doc 17
Filed 12/31/18   Case 18-26524   Doc 17
Filed 12/31/18   Case 18-26524   Doc 17
Filed 12/31/18   Case 18-26524   Doc 17
Filed 12/31/18   Case 18-26524   Doc 17
Filed 12/31/18   Case 18-26524   Doc 17
Filed 12/31/18   Case 18-26524   Doc 17
